Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-10 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Leibman et al. (US20160047077) in view of Favaro et al. (US20170350060).
Regarding claims 1-3 and 11-12, Leibman et al. teaches a washing machine appliance (see abstract) comprising: a cabinet 102 defining an opening 105; a tub 121 disposed within the cabinet 102; a basket 120 rotatably mounted within the tub 121 to rotate about a rotation axis; and a fluid additive dispenser 200 comprising: a housing 202 extending between an open front end 203 and a closed rear end 209, the housing 202 being disposed within the cabinet 102, and a dispenser drawer 220 selectively received in the housing 202 above the basket 120, the dispenser drawer 220 extending from a forward end proximate to the rotation axis to a rearward end distal to the rotation axis, the dispenser drawer defining a primary compartment 222 and another compartment 222 adjacent to the primary compartment 222 (see figures 2-4, 6, paragraphs [0025]-[0035]). Leibman et al. does not explicitly teach a pod compartment. Favaro et al. teaches a washing machine appliance (see abstract) with a pod compartment 23a adjacent a primary compartment 23b between the forward end and the rearward end of the dispenser drawer 22 and defining a pod outlet 26 shaped as a curved arc (reads on claims 2, 12) extending through a wall of the pod compartment 23a to direct a premeasured unit-dose wash fluid therefrom; the dispenser drawer 22 comprising an internal pod wall 63a defining the pod compartment 23a, the internal pod wall 63a having a tall wall segment (see left portion of 63a in figure 22) and a short wall segment (see right portion of 63a in figure 22), the tall wall segment extending circumferentially about a first portion of the pod compartment 23a, the short wall segment extending circumferentially about a second portion of the pod compartment 23a, the 
Regarding claims 4 and 13, Leibman et al. and Favaro et al. together teach the limitations of claims 1 and 11. Leibman et al. teaches that the primary compartment 222 is partially defined by a bottom wall (see e.g. figure 4). Leibman et al. does not explicitly teach a cup siphon. Favaro et al. teaches that the primary compartment 23b may comprise a cup siphon 13b extending upward from the bottom wall and defining a primary outlet through the bottom wall of the primary compartment 23b (see paragraph [0169], figures 5b-8). Since both Leibman et al. and Favaro et al. teach washing machines with dispenser drawers it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a cup siphon may be included in the primary compartment of the modified system by Leibman et al. so as to allow for the removal of washing fluid therefrom, as shown to be known and conventional by Favaro et al.
Regarding claims 5 and 14
Regarding claims 6 and 15, Leibman et al. and Favaro et al. together teach the limitations of claims 1 and 11. Favaro et al. teaches in paragraph [0167] and figure 18 that the pod compartment 23a may be partially defined by a bottom wall 62a sloped downward toward the pod outlet 26.
Regarding claims 7 and 16, Leibman et al. and Favaro et al. together teach the limitations of claims 5 and 11. Leibman et al. teaches in figures 6-10 that the shower plate 230 is sealed at the rearward end such that wash fluid may be forced toward the front end.
Regarding claims 8 and 17, Leibman et al. and Favaro et al. together teach the limitations of claims 1 and 11. Leibman et al. teaches in figure 2 and paragraph [0030] that the dispenser 200 is disposed directly above the basket 120. Therefore, it is readily apparent that in the modified system the pod outlet would be disposed directly above the basket.
Regarding claims 9 and 18, Leibman et al. and Favaro et al. together teach the limitations of claims 1 and 11. Leibman et al. teaches in figures 4, 6 and paragraph [0037] that each compartment 222 may further define a drain hole 224. Since Favaro et al. teaches that the pod outlet 26 is disposed at a rear portion of the pod compartment 23a (see figure 8, paragraphs [0166]-[0167]), it is readily apparent that in the modified system the drain hole would be horizontally spaced apart and disposed forward from the pod outlet.
Regarding claims 10 and 19, Leibman et al. and Favaro et al. together teach the limitations of claims 1 and 11. Leibman et al. does not explicitly teach a secondary compartment. Favaro et al. teaches in figures 8 and 22 and paragraph [0169] the dispenser drawer 22 comprises a secondary compartment 23c adjacent to the pod compartment 23a between the forward end and the rearward end, the tall wall segment being disposed between the secondary compartment 23c and the pod compartment 23a, and a secondary outlet 13c extending from the secondary compartment 23c to direct a secondary wash fluid to the basket 4. Since both 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TINSAE B AYALEW/EXAMINER, Art Unit 1711